Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 30, 2020

                                      No. 04-19-00721-CV

                                     Rufina Reyes YANEZ,
                                           Appellant

                                                 v.

                 AMERICAN GENERAL LIFE INSURANCE COMPANY,
                                 Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2019CVK001146D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER

        The appellant’s brief was originally due February 14, 2020. This court has granted
appellant several extensions to file the appellant’s brief. Our order on the appellant’s last motion
advised counsel that no further extensions would be granted without a timely motion that (1)
demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline.

        Appellant’s motion states counsel is self-quarantined after being exposed to COVID-19.
Although the motion demonstrates extraordinary circumstances, the motion fails to advise the
court of counsel’s efforts to complete appellant’s brief, and to reasonably assure the court the
brief will be completed by the requested extended deadline given counsel’s circumstances.

       Appellant’s motion also fails to contain a certificate of conference stating “the filing
party conferred, or made a reasonable attempt to confer, with all other parties about the merits of
the motion and whether those parties oppose the motion” and to identify “the number of previous
extensions granted regarding the item in question.” See Tex. R. App. P. 10.1(a)(5), 10.5(b)(1).

       We therefore take no action on appellant’s motion at this time. Instead, we ORDER
appellant to file a supplemental or amended motion satisfying the above-mentioned requirements
within 10 days of this order.
                                              _______________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2020.




                                              ______________________
                                              Michael A. Cruz,
                                              Clerk of Court